Case 17-31897         Doc 711     Filed 05/30/19      Entered 05/30/19 16:15:44        Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 HARTFORD DIVISION

In re:                                                        Chapter 11

CLINTON NURSERIES, INC.,                                      Case No. 17-31897 (JJT)
CLINTON NURSERIES OF MARYLAND, INC.,                          Case No. 17-31898 (JJT)
CLINTON NURSERIES OF FLORIDA, INC., and                       Case No. 17-31899 (JJT)
TRIEM LLC,                                                    Case No. 17-31900 (JJT)
                                                              (Jointly Administered Under
                                Debtors.                      Case No. 17-31897 (JJT))


                                                              RE: ECF No. 672

___________________________________________


 SCHEDULING AND BRIEFING ORDER PERTAINING TO THE HEARING ON THE
  DEBTORS’ MOTION TO DETERMINE AMOUNT OF CHAPTER 11 QUARTERLY
                FEES PURSUANT TO 28 U.S.C. § 1930(a)(6)


         The Debtors having filed a Motion to Determine Amount of Chapter 11 Quarterly Fees

Pursuant to 28 U.S.C. § 1930(a)(6) (the “Debtors’ Motion”); and

         The Court having granted the Debtors’ motion to expedite the hearing on the Debtors’

Motion and scheduled a hearing on the Debtors’ Motion on April 24, 2019, at 12:00 noon (the

“April 24 Hearing”); and

         The Debtors and William K. Harrington, the United States Trustee for Region 2 (the

“United States Trustee”), each through their respective counsel, having agreed that the United

States Trustee would not file a motion to dismiss or convert the Debtors’ cases based on non-

payment of United States Trustee fees, or otherwise seek to compel the Debtors’ pay any United

States Trustee fees, during the pendency of the Debtors’ Motion; and

         As the Debtors’ Motion draws into question the constitutionality of a federal statute, the

Debtors and the United States Trustee have agreed that Debtors’ Motion should not be argued at

the April 24 Hearing and that the United States Trustee should have an adequate time to submit

                                                  1
Case 17-31897   Doc 711   Filed 05/30/19   Entered 05/30/19 16:15:44   Page 2 of 2
